Citation Nr: 0915690	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for paralysis, claimed as residuals of a 
staphylococcal (staph) infection acquired during treatment at 
a Department of Veterans Affairs Medical Center (VAMC) in 
June 2002, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1954.  He 
died in June 2004.  The appellant is his widow.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's staph infection, identified in June 2002, pre-
dated VA hospitalization or medical treatment.


CONCLUSION OF LAW

The criteria for benefits pursuant to provisions of 
38 U.S.C.A. § 1151 for paralysis, claimed as residuals of a 
staph infection acquired during treatment at a VAMC in June 
2002, for the purposes of accrued benefits, have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b), 5121(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are defined as "periodic monetary benefits 
. . . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2008) (as 
amended by 71 Fed. Reg. 78368 (effective Jan. 29, 2007)). 
Moreover, an "[a]pplication for accrued benefits must be 
filed within 1 year after the date of death."  38 C.F.R. 
§ 3.1000(c).

In order "for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

Unlike a claim for service connection for the cause of the 
veteran's death, the adjudication of the claim for accrued 
benefits must be made based upon the evidence on file at the 
time of his death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are 
deemed to be constructively in the possession of VA 
adjudicators and must be obtained).

Initially, the Board notes that the Veteran had an § 1151 
claim pending at the time of his death.  Specifically, in 
November 2003, he filed an § 1151 claim.  The RO deferred 
adjudication of the § 1151 claim in a January 2004 rating 
decision.  The Veteran died in June 2004.  Thus, the § 1151 
claim was still "pending" for purposes of the regulations.  
The appellant then filed a claim for accrued benefits for the 
above issue that was received in June 2004.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and --

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable.

The Board determines that a grant of compensation pursuant to 
38 U.S.C.A. § 1151 for accrued benefits purposes is not 
warranted.

The appellant contends that the Veteran did not have a staph 
infection when he was admitted or initially seen at the VAMC 
Memphis on June 29, 2002.  She contends that dirty equipment 
used to draw blood caused the staph infection which 
eventually led to paralysis.

Here, the evidence demonstrates that the Veteran had a staph 
infection when he presented at the Memphis VAMC on June 29, 
2002.  Blood samples collected from the veteran at 23:19 on 
June 29, 2002, showed staphylococcus aureus.  VAMC Memphis 
records show that he was admitted to that facility on June 
29, 2002, at 23:50.  

The VA inpatient treatment and discharge records show that 
the Veteran's staph infection was treated with vancomycin 
during his hospitalization and until several days after his 
discharge in July 2002.  A July 2003 VA examination report 
noted that he had a staph infection of his blood which ceded 
to the cervical spine in June 2003, and he had paralysis 
secondary to spine infection.

Significantly, there is absolutely no evidence that the staph 
infection was caused by VA hospital care or other VA 
treatment.  In fact, the evidence is clear that the Veteran 
arrived at the VAMC in Memphis in June 2002 with a staph 
infection.  As there is no competent evidence that the staph 
infection was caused by VA hospital care, the claim must be 
denied.  

The Board has also considered the appellant's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the appellant is competent to report her 
observations because this requires only personal knowledge as 
it comes to her through her senses. Layno, 6 Vet. App. at 
470.  However, a staph infection is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
evidence of record. The Board attaches greater probative 
weight to the clinical findings and contemporaneous medical 
evidence than to her statements.  See Cartright, 2 Vet. App. 
at 25. 

The mere fact that the staph infection was identified and 
treated during a period of VA hospital care does not indicate 
that it was a result of VA hospital care.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim.  Accrued benefits would therefore not be payable on 
the basis of the staph infection.  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt is not applicable.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As discussed above, accrued benefits claims are decided on 
the basis of evidence in the claims file at the time of a 
veteran's death.  The appellant could not substantiate the 
claim with additional evidence.  Hence, VCAA notice or 
assistance could not serve to substantiate this claim.

Nonetheless, the RO provided VCAA notice by letter dated in 
September 2004.  This letter told the appellant what evidence 
was needed to substantiate the claim for accrued benefits.  
She was also informed of what evidence VA would obtain and 
that she could submit VA treatment records.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in July and August 
2006, the RO provided the appellant with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

The Board further finds that the duty to assist the appellant 
has been met.  The Board notes that claims for accrued 
benefits are unique in that they are decided on the basis of 
the evidence contained in the claims folder at the time of 
the Veteran's death. Only evidence considered to be 
constructively in the possession of VA, such as VA hospital 
and treatment records, may be obtained.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  This has been accomplished in this 
case.  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for paralysis, claimed as residuals of a 
staph infection acquired during treatment at a VAMC in June 
2002, for the purposes of accrued benefits, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


